Citation Nr: 0320057	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The veteran died in July 1999 of anemia due to 
retroperitoneal lymphadenopathy due to metastatic 
neuroendocrine carcinoma.  The appellant, the veteran's 
widow, contends that he died as a result of residuals of 
exposure to asbestos during his military service.  

Service medical records show that the veteran had a military 
occupational specialties, including fireman and boiler man.  
In December 1997, an abdominal CT scan showed multiple 
pleural-based plaque was seen at the lung bases "suspicious 
for asbestosis related pleural disease."  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The claims folder contains a medical opinion from a VA 
examiner, dated in October 2003, stating that there is no 
relationship between adrenal cancer and asbestos exposure, an 
that it is impossible to state that the veteran's asbestos 
exposure in any way contributed to the veteran's death.  The 
Board notes that no medical opinion has been obtained to 
either establish or rule out the development of a condition 
related to possible asbestos exposure that either caused or 
contributed substantially and materially to the veteran's 
death.  Thus, two questions should be answered.  The first is 
whether the veteran developed cancer as a result of asbestos 
exposure and the second is whether the veteran developed a 
condition due to asbestos exposure that contributed 
substantially and materially to his death.  In view of the 
foregoing, and in order to resolve ambiguity in the record, 
the this case is remanded to for the following actions:

1.  The veteran's clinical record should 
be reviewed by an appropriate physician 
in order to determine whether the cause 
of the veteran's death is related to 
injury, disease or event of his military 
service.  The examiner's attention is 
directed to the veteran's reported 
history of asbestos exposure during 
military service and the evidence of 
multiple pleural-based plaque associated 
with possible asbestos exposure shown on 
December 1997.  The examiner is asked to 
state:  

a.  whether it is at least as likely as 
not that the clinical record supports a 
finding that the veteran had an asbestos-
related condition prior to his death.  

b.  whether it is at least as likely as 
not the veteran's death was proximately 
due to or the result of asbestos 
exposure.  

c.  where it is at least as likely as not 
a condition related to asbestos exposure 
contributed substantially and materially 
to the veteran's death.  

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




